
	

113 HR 1746 IH: Truth in Employment Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1746
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. King of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the National Labor Relations Act to protect
		  employer rights.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Employment Act of
			 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)An atmosphere of
			 trust and civility in labor-management relationships is essential to a
			 productive workplace and a healthy economy.
				(2)The tactic of
			 using professional union organizers and agents to infiltrate a targeted
			 employer’s workplace, a practice commonly referred to as salting
			 has evolved into an aggressive form of harassment not contemplated when the
			 National Labor Relations Act was enacted and threatens the balance of rights
			 which is fundamental to our system of collective bargaining.
				(3)Increasingly,
			 union organizers are seeking employment with nonunion employers not because of
			 a desire to work for such employers but primarily to organize the employees of
			 such employers or to inflict economic harm specifically designed to put
			 nonunion competitors out of business, or to do both.
				(4)While no employer
			 may discriminate against employees based upon the views of employees concerning
			 collective bargaining, an employer should have the right to expect job
			 applicants to be primarily interested in utilizing the skills of the applicants
			 to further the goals of the business of the employer.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to preserve the
			 balance of rights between employers, employees, and labor organizations which
			 is fundamental to our system of collective bargaining;
				(2)to preserve the
			 rights of workers to organize, or otherwise engage in concerted activities
			 protected under the National Labor Relations Act; and
				(3)to alleviate
			 pressure on employers to hire individuals who seek or gain employment in order
			 to disrupt the workplace of the employer or otherwise inflict economic harm
			 designed to put the employer out of business.
				3.Protection of
			 employer rightsSection 8(a)
			 of the National Labor Relations Act (29 U.S.C. 158(a)) is amended by adding
			 after and below paragraph (5) the following:
			
				Nothing in
				this subsection shall be construed as requiring an employer to employ any
				person who seeks or has sought employment with the employer in furtherance of
				other employment or agency
				status..
		
